Title: Mathew Carey to James Madison, 12 April 1828
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philada
                                
                                 April 12. 1828
                            
                        
                        
                        I send you by this mail some of my recent lucubrations, of which I request your acceptance.
                        I flatter myself into the hope that some of the facts & reasonings on them, will fully establish the
                            soundness of the Hamiltonian System of policy, of which I have been the unceasing advocate for nine years. Until it is
                            fully adopted by this Country, we shall never enjoy the high degree of prosperity for which God & nature designed
                            us. With great respect, Your obt. Hble. Servt
                        
                        
                            
                                Mathew Carey
                            
                        
                    